     Case: 3:20-cv-00392-TMR Doc #: 10 Filed: 12/29/20 Page: 1 of 1 PAGEID #: 53




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


Jonathan Ellington Taylor                 )   Case No.: 3:20-cv-392
                                          )
                                          )
         Plaintiffs,                      )   Judge Thomas Rose
                                          )
v.                                        )   ORDER OF DISMISSAL:
                                          )   TERMINATION ENTRY
Evident ID, Inc.                          )
                                          )
      Defendants.                         )
                                          )

       The Court having been advised by counsel for the parties that the above matter

has been settled, IT IS ORDERED that this action is hereby DISMISSED, with

prejudice as to the parties, provided that any of the parties may, upon good cause

shown within 60 days, reopen the action if settlement is not consummated.

       Parties intending to preserve this Court’s jurisdiction to enforce the settlement

should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673

(1994), and incorporate appropriate language in any substituted judgment entry.

       IT IS SO ORDERED.

December 29, 2020
                                               *s/Thomas M. Rose
                                               ____________________________________
                                               Honorable Thomas M. Rose
                                               United States District Judge
